Election/Restrictions


   REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
In the claims of this application contains claims directed to the following patentably distinct Groups as follows:
Group I, claim(s) 1-2 and 3-8, drawn to A method for manufacturing a printed circuit board, class 29/829 (H05K3/06);
Group II, claim(s) 13-18, drawn to A printed circuit board, class 174/258 (H05K1/116);

Claim 1 of the Group I teaches specific technical features including forming a through-hole penetrating through the base substrate; forming a thin seed layer on the base substrate and in the through-hole; forming a thin plate layer on the thin seed layer; and etching the thin seed layer and the thin plate layer to form a micro-circuit pattern, of which claim 13 of Group II are lacking; Claim 13 of the Group II teaches specific technical features including a laminate in which a plurality of base sheets are laminated; a through-hole penetrating through the laminate; and a connection plate layer which is formed on the laminate and the through-hole, and is connected to a micro-circuit pattern which is disposed on the laminate, of which claim 1 of Group I are lacking; and Claim 13 of the Group II teaches specific technical features including a connection plate layer is connected to a micro-circuit pattern which is disposed on the laminate, of which claim 3 of Group I are lacking;
Therefore, inventions of Group I and Group II of do not have a single general inventive concept, and do not meet the requirement of unity of invention.
There is an examination and search burden for these patentably distinct Groups due to each Group lacks unity with each of the other Group. The Groups require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one Group would not likely be applicable to another Group; and/or the Groups are likely to 
In Group I, there are two patentably distinct subgroups:
 Subgroup I, claim(s) 1-2,
Subgroup II, claim(s) 3-8;
The Subgroups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Claims 1-2 of Subgroup I and claims 3-8 of Subgroup II are related as two independent and distinct subcombinations; 
The subcombination is distinct if it is not obvious variants, and if it is shown that at least one special technical feature of subcombination is separately usable, which is not required by the combination, and lack unity between the combination and subcombination;
In the instant case, the subcombination claim 1 of Subgroup I lacks the special technical features of forming a laminate by laminating a plurality of base substrates; bonding the laminate; forming a through-hole penetrating through the laminate; and forming a connection plate layer on the laminate and the through-hole, in the subcombination claim 3 of Group II; and the subcombination claim 3 of Subgroup II lacks the special technical features of forming a through-hole penetrating through the base substrate; forming a thin seed layer on the base substrate and in the through-hole; forming a thin plate layer on the thin seed layer; and etching the thin seed layer and the thin plate layer to form a micro-circuit pattern, in the subcombination claim 1 of Group I; and since if a prior art having the same limitations of claim 1 of Subgroup I and can be used for rejecting claim 1 of Subgroup II, but cannot be used to reject claim 3 of Subgroup I, the invention of Subgroup I and invention of Subgroup II cannot have the same inventive concept; 
Therefore, the inventive concept between the Subgroups lacks unity of invention because the Subgroups I and II do not share the same or corresponding special technical feature.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a Group and/or Subgroup to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or Group and/or Subgroup may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected Group and/or Subgroup.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 8:00-5:00 (EST), Monday-Friday.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848